

EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 1, 2011,
between COLOMBIA CLEAN POWER & FUELS, INC., a corporation organized under the
laws of Nevada (the “Company”), on the one hand, and the undersigned investors
(the “Investors”), on the other hand.
 
WITNESSETH:
 
WHEREAS, the Company and the Investors have entered into a Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), pursuant to
which each Investor has agreed to (A) purchase units at a purchase price of
$100,000 per unit, each unit to consist of (x) 10,000 shares of the Company’s
Series A Convertible Preferred Stock, $0.001 par value per share (“Series A
Preferred Stock”), and (y) a warrant to purchase 3,500 shares of the Company’s
Common Stock, as defined hereinafter, with an exercise price equal to $0.01 per
share (the “Investor Warrants“), or (B) convert the outstanding principal amount
of such Investor’s Notes (as defined below) into shares of Series A Preferred
Stock and in connection therewith receive Investor Warrants; and
 
WHEREAS, the Company previously accepted subscriptions for $8,000,000 aggregate
principal amount of its 10% Secured Convertible Notes due June 30, 2012 (the
“Notes”) and warrants (the “Note Warrants”) entitling the holders thereof to
purchase an aggregate of 3,200,000 shares of Common Stock, with an exercise
price equal to $0.01 per share; and
 
WHEREAS, as a condition to the consummation of the sale of the Notes and the
Note Warrants and to the transactions contemplated by the Purchase Agreement,
the Company has agreed to provide to the Investors, the holders of the Notes
(the “Noteholders”) and the holders of the Note Warrants (the “Warrantholders”)
certain registration rights on the terms and conditions set forth in this
Agreement; and
 
WHEREAS, in connection with the sale of 2,500,000 shares of Common Stock (the
“LAF Shares”) by Latin-American Fuels Corporation to certain purchasers (the
“LAF Purchasers”) pursuant to the Securities Purchase Agreement dated the date
hereof, the Company has agreed to provide to the LAF Purchasers certain
registration rights on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.
Definitions.  For purposes of this Agreement, capitalized terms used herein
shall have the meanings set forth in the preambles hereto and in this Section 1.

 
1.1           “Commission” shall mean the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

 
 

--------------------------------------------------------------------------------

 

1.2           “Common Stock” shall mean the common stock, par value $0.001 per
share, of the Company or, in the case of a conversion, reclassification or
exchange of such shares of such Common Stock, shares of the stock issued or
issuable in respect of such shares of Common Stock, and all provisions of this
Agreement shall be applied appropriately thereto and to any stock resulting
therefrom.
 
1.3           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.
 
1.4           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any successor or similar registration form under the
Securities Act subsequently adopted by the Commission that permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the Commission.
 
1.5           “Holder” shall mean any Investor, Noteholder, Warrantholder or LAF
Purchaser that is a holder of Registrable Securities or any transferee of any
Investor in accordance with Section 12.
 
1.6            “Initiating Holders” shall mean Holders, individually or in the
aggregate, of greater than fifty percent (50%) of the then-outstanding Series A
Preferred Stock.
 
1.7           “Majority Holders” shall mean Holders, individually or in the
aggregate, of greater than fifty percent (50%) of the then-outstanding
Registrable Securities.
 
1.8           “Person” shall mean any individual, firm, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.
 
1.9           “Qualified Public Offering” means an underwritten public offering
of Common Stock (i) with aggregate gross proceeds to the Company of at least $50
million; (ii) at a public offering price per share (prior to underwriter
commissions and expenses) not less than 200% of the then-applicable Conversion
Price (as defined in the Certificate of Designation of the Relative Rights and
Preferences of the Series A Convertible Preferred Stock of the Company); (iii)
upon the closing of which the Common Stock shall be listed for trading on the
New York Stock Exchange, the NYSE Amex, the Nasdaq Stock Market or the Toronto
Stock Exchange; and (iv) underwritten by an underwriter, or a group of
underwriters lead by a manager or managers, approved by the Initiating Holders.
 
1.10           “Register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement with the
Commission in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement by the Commission.

 
2

--------------------------------------------------------------------------------

 

1.11           “Registrable Securities” shall mean the (i) shares of Common
Stock issued or issuable to the Investors upon conversion of the Series A
Preferred Stock, (ii) shares of Common Stock issued or issuable to the Investors
upon exercise of the Investor Warrants, (iii) shares of Common Stock issued or
issuable to the Noteholders upon conversion of the Notes, (iv) shares of Common
Stock issued or issuable to the Warrantholders upon exercise of the Note
Warrants, (v) the LAF Shares and (vi) any Common Stock issued or issuable with
respect to the Common Stock referred to in clauses (i), (ii), (iii), (iv) and
(v) resulting from a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise; provided, however, that such shares of Common Stock
shall only be treated as Registrable Securities hereunder if and so long as such
shares (i) have not been sold in a registered public offering, (ii) have not
been sold to the public pursuant to Rule 144 under the Securities Act or any
similar or successor rule, (iii) are not then included in an effective
registration statement filed pursuant to this Agreement or (iv) are not eligible
for sale without registration without volume limitations pursuant to Rule 144 or
a successor exemption under the Securities Act.
 
1.12           “Registration Expenses” shall mean all expenses incurred by the
Company in performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses, the
reasonable fees and expenses (subject to documentation thereof) of one counsel
for all Holders, and the expense of any special audits incident to or required
by any such registration and the expense of any “comfort letters”.
 
1.13           “Securities Act” shall mean the Securities Act of 1933, as
amended, or any similar federal statute enacted hereafter, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect
from time to time.
 
1.14           “Selling Expenses” shall mean all underwriting discounts and
commissions applicable to the sale of Registrable Securities.
 
2.           Termination.  All of the Company’s obligations under this Agreement
to register Registrable Shares and to keep registration statements effective, as
set forth hereinafter, shall terminate on the date on which the Holders hold no
Registrable Securities or all of the Registrable Securities are eligible for
sale under Rule 144 without volume limitations pursuant to Rule 144 or a
successor exemption under the Securities Act; provided, that if a registration
statement has been filed for the benefit of any Holder prior to the date of such
termination, Sections 6, 8, 9, 13, 16, 17, 18, 19, 20, 21 and 22 of this
Agreement shall survive any such termination.
 
3.           Demand Registration.
 
3.1           Demand Registration.  At any time after December 1, 2011, if the
Company shall receive from Initiating Holders a written request that the Company
effect any registration with respect to Registrable Securities on Form S-1 (or
such other appropriate form) for aggregate gross offering proceeds equal to or
in excess of $5,000,000, the Company will:
 
(a)           promptly give written notice of the proposed registration to all
other Holders, but in no event later than seven (7) days from the date of such
request; and

 
3

--------------------------------------------------------------------------------

 

(b)           as soon as practicable, use its best efforts to cause such
registration to be declared effective by the Commission (including, without
limitation, the execution of an undertaking to file post-effective amendments,
appropriate qualification under the blue sky or other state securities laws
requested by Initiating Holders and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request given within thirty (30) days
after receipt of such written notice from the Company; provided, that the
Company shall not be obligated to effect, or to take any action to effect, any
such registration pursuant to this Section 3:
 
(i)           in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder;
 
(ii)          less than forty-five (45) calendar days after the effective date
of any registration of the Company declared or ordered effective other than a
registration on Form S-3 or Form S-8;
 
(iii)         if, while a registration request is pending pursuant to this
Section 3, the Company determines, in the good faith judgment of the Board of
Directors of the Company, with the advice of counsel, that the filing of a
registration statement would require the disclosure of non-public material
information, the disclosure of which would have a material adverse effect on the
Company, or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other significant transaction, the Company
shall deliver a certificate to such effect signed by its President to the
proposed selling Holders and the Company shall not be required to effect a
registration pursuant to this Section 3 until the earlier of (A) three (3) days
after the date upon which such material information is disclosed to the public
or ceases to be material or (B) 90 days after the Company makes such good faith
determination; provided, however, that, without the prior written consent of the
Majority Holders, the Company shall not utilize any of (x) this right, (y) the
right referenced in Section 5.1(b)(ii) or (z) the right referenced in Section
5.1(b)(iv) (collectively, the “Company Rights”) more than once in any twelve
month period; and provided, further, however, that, without the prior written
consent of the Majority Holders, the Company shall not register any securities
for its own account during such ninety (90) day period; or
 
(iv)        except as set forth in Section 3.5, after the first such
registration pursuant to this Section 3.1 has been declared or ordered effective
and remained effective for a period of at least 270 days (or such shorter period
in which all Registrable Securities included in such registration have actually
been sold thereunder).
 
Subject to the foregoing clauses (i), (ii), (iii) and (iv), the Company shall
file a registration statement covering the Registrable Securities so requested
to be registered promptly after receipt of the request of the Initiating Holders
and use its best efforts to promptly cause such registration statement to become
effective and to remain effective for a period of not less than 270 days (except
that such period shall be shortened to the extent that all Registrable
Securities are sold thereunder prior to the end of such period).

 
4

--------------------------------------------------------------------------------

 

3.2         Additional Shares to be Included.  The registration statement filed
pursuant to the request of the Initiating Holders may, subject to the provisions
of Sections 3.4 below, include (a) other securities of the Company (the
“Additional Shares”) which are held by (i) officers or directors of the Company
who, by virtue of agreements with the Company, are entitled to include their
securities in any such registration or (ii) other persons who, by virtue of
agreements with the Company, are entitled to include their securities in any
such registration (the “Other Stockholders”), and (b) securities of the Company
being sold for the account of the Company.
 
3.3         Underwriting.
 
(a)           If the Initiating Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 3
and the Company shall include such information in the written notice to other
Holders referred to in Section 3.1 above.  The right of any Holder to
registration pursuant to this Section 3 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein and
subject to the limitations provided herein.  A Holder may elect to include in
such underwriting all or a part of the Registrable Securities it holds.
 
(b)           The Company shall (together with all Holders, officers, directors
and Other Stockholders proposing to distribute their securities through such
underwriting) negotiate and enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
such underwriting by a majority in interest of the Initiating Holders, which
underwriter(s) shall be reasonably acceptable to the Company.  The participating
Holders may, at their option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriter or underwriters shall also be made to and for
the benefit of the participating Holders and that any or all of the conditions
precedent to the obligations of such underwriter or underwriter(s) under such
underwriting agreement be conditions precedent to the obligations of the
participating Holders.  The Company shall cooperate with the participating
Holders in order to limit, to the extent within the Company’s control, any
representations or warranties to, or agreements with, the Company or the
underwriter or underwriter(s) to be made by the participating Holders only to
those representations, warranties or agreements regarding the Holders, the
Holders’ Registrable Securities and the Holders’ intended method of distribution
and any other representation required by law.

 
5

--------------------------------------------------------------------------------

 

3.4           Limitations on Shares to be Included.  Notwithstanding any other
provision of this Section 3, if the representative of the underwriters advises
the Initiating Holders in writing that the total number of Registrable
Securities and other securities to be included in such offering exceeds the
amount that can be sold in (or during the time of) such offering without
delaying or jeopardizing the success of such offering (including the price per
share of the Registrable Securities and other securities to be sold), then first
the Additional Shares and any securities being sold for the account of the
Company shall be excluded from such registration and, if a limitation on the
number of shares is still required, the number of shares that may be included in
the registration and underwriting shall be allocated first among the
participating Holders, in proportion, as nearly practicable, to the respective
amounts of Registrable Securities which they have requested to be included in
such registration statement.  If the Company or any Holder, officer, director or
Other Stockholder who has requested inclusion in such registration as provided
above disapproves of the terms of any such underwriting, such Person may elect
to withdraw such Person’s Registrable Securities or Additional Shares therefrom
by written notice to the Company and the underwriter and the Initiating
Holders.  Any Registrable Securities or other securities excluded shall also be
withdrawn from such registration.  No Registrable Securities or Additional
Shares excluded from such registration by reason of such underwriters’ marketing
limitation shall be included in such registration.
 
3.5           Additional Demand Registration.  The Company shall only be
required to effect one registration under this Section 3; provided, if the
Holders are unable to register all of their Registrable Securities because of
the operation of Section 3.4 hereof, such Holders shall be entitled to require
the Company to effect additional registrations to afford the Holders an
opportunity to register all such Registrable Securities.  Such additional
registrations shall again be subject to the provisions of this Section 3.
 
3.6           Effective Registration Statement.  A registration requested
pursuant to this Section 3 shall not be deemed to have been effective (a) unless
a registration statement with respect thereto has become effective and has
remained effective for a period of at least 270 days (or such shorter period in
which all Registrable Securities of the participating Holders included in such
registration have actually been sold thereunder), (b) if, after a registration
statement with respect to registration under this Section 3 has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason, and the Registrable Securities covered thereby have not
been sold, (c) if the conditions to closing specified in the purchase agreement
or underwriting agreement entered into in connection with such registration, if
any, are not satisfied by reason of a failure by or inability of the Company to
satisfy any condition thereof or (d) if, at any time prior to the effective date
of the registration statement relating to any registration, the Initiating
Holders withdraw such registration request by providing written notice to the
Company or as a result of any adverse change affecting the Company’s business,
as determined in the sole discretion of the Initiating Holders.
 

 
3.7
Rule 415 Limitation.



(a)      Notwithstanding the registration obligations set forth in this Section
3, if the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415 under the Securities Act, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform each of the Holders thereof and
use its commercially reasonable efforts to file amendments to any registration
statement filed pursuant to this Section 3 as required by the Commission,
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-1 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment, the Company shall be obligated to use
diligent efforts to advocate with the Commission for the registration of all of
the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.

 
6

--------------------------------------------------------------------------------

 

(b)     Notwithstanding any other provision of this Agreement, if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular registration statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such registration statement will be reduced as follows:


 
(i)
First, the Company shall reduce or eliminate any securities to be included by
any Person other than a Holder; and



 
(ii)
Second, the Company shall reduce Registrable Securities on a pro rata basis
based on the total number of Registrable Securities held by the Holders included
in such registration statement.

 
In the event of a cutback hereunder, the Company shall give each Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment.  In the event the Company amends any registration
statement in accordance with the foregoing, the Company will use its best
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-1 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the original registration statement, as amended
 
4.           Company Registration.
 
4.1           Company Registration.  If the Company shall determine to register
under the Securities Act any of its equity securities or securities convertible
into equity securities either for its own account or the account of a security
holder or holders exercising any demand registration rights (including any
demand rights exercised by the Other Stockholders), other than a registration
(i) in connection with a Qualified Public Offering, (ii) relating solely to
employee benefit plans, (iii) relating solely to a Commission Rule 145
transaction, or (iv) on Form S-4 or S-8 (or any successor forms thereto), the
Company will:
 
(a)           promptly give to each Holder written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws), but in no event later than twenty (20) days prior to the anticipated date
of the initial filing of a registration statement related thereto; and

 
7

--------------------------------------------------------------------------------

 

(b)           include in such registration (and, subject to the same limitations
described in Section 3.1(b)(i), any related qualification under blue sky laws or
other compliance), and in any underwriting involved therein, and shall cause to
be registered all the Registrable Securities specified in a written request or
request, made by any Holder within ten (10) days after receipt of the written
notice from the Company described in clause (a) above, except as set forth in
Section 4.3 below.  Such written request may specify all or a part of a Holder’s
Registrable Securities.
 
4.2           Underwriting.  If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 4.1(a).  The right of any Holder to registration pursuant to
this Section 4 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
any officers, directors or Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected by the
Company.  The participating Holders may, at their option, require that any or
all of the representations and warranties by, and the other agreements on the
part of, the Company to and for the benefit of such underwriter or underwriters
shall also be made to and for the benefit of the participating Holders and that
any or all of the conditions precedent to the obligations of such underwriter or
underwriter(s) under such underwriting agreement be conditions precedent to the
obligations of the participating Holders.  The Company shall cooperate with the
participating Holders in order to limit, to the extent within the Company’s
control, any representations or warranties to, or agreements with, the Company
or the underwriter or underwriter(s) to be made by the participating Holders
only to those representations, warranties or agreements regarding the Holders,
the Holders’ Registrable Securities and the Holders’ intended method of
distribution and any other representation required by law.
 
4.3           Limitations on Shares to be Included. Notwithstanding any other
provision of this Section 4, if the representative of the underwriters advises
the Company in writing that marketing factors require a limitation or
elimination on the number of shares to be underwritten, the representative may
(subject to the allocation priority set forth below) limit the number of or
eliminate the Registrable Securities to be included in the registration and
underwriting.  The Company shall so advise all holders of securities requesting
registration, and the number of securities that are entitled to be included in
the registration and underwriting shall be allocated as follows: first, if such
underwritten offering shall have been initiated by the Company for the sale of
securities for its own account, to the Company for securities being sold for its
own account, and second, among the Holders and the Other Stockholders, in each
case in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities and Additional Shares which they had requested to be
included in such registration.  If such registration is initiated by Other
Stockholders exercising demand registration rights, then the number of shares
that may be included in the registration statement and underwriting shall be
allocated first to the Other Stockholders exercising such demand registration
rights, in proportion, as nearly as practicable, to the respective amounts of
Additional Shares, which they had requested to be included in such registration,
second, among all Holders of Registrable Securities and the Company for
securities being sold for its own account, and in each case in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities
requested by such Holders and the Company to be included in such registration,
and third, among all Other Stockholders not exercising demand registration
rights in proportion to the respective amounts of Additional Shares which they
had requested to be included in such registration at the time of filing the
registration statement.  If any Holder of Registrable Securities or any officer,
director or Other Stockholder disapproves of the terms of any such underwriting,
he may elect to withdraw therefrom by written notice to the Company and the
underwriter.  Any Registrable Securities or other securities excluded or
withdrawn from such underwriting shall also be withdrawn from such
registration.  The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 4 prior to the effectiveness of
such registration whether or not any Holder has elected to include securities in
such registration.

 
8

--------------------------------------------------------------------------------

 

5.           Form S-3 Registration.
 
5.1          At any time that the Company is eligible to file a registration
statement on Form S-3, the Initiating Holders shall have the right to submit a
written request to the Company requesting that the Company effect a registration
on Form S-3 with respect to all or a part of the Registrable Securities owned by
such Holder or Holders.  In such case, the Company shall:
 
(a)         Promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders; and
 
(b)         As soon as practicable, use its best efforts to effect such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Holder’s or Holders’ Registrable Securities specified in such
request, together with all or such portion of the Registrable Securities of any
other Holder or Holders as are specified in a written request given within
fifteen (15) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance, pursuant to this Section 5.1:
 
(i)           if Form S-3 is not available for such offering;
 
(ii)          if the Company determines, in the good faith judgment of the Board
of Directors of the Company, with the advice of counsel, that the filing of a
registration statement would require the disclosure of non-public material
information, the disclosure of which would have a material adverse effect on the
Company, or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other significant transaction, the Company
shall deliver a certificate to such effect signed by its President to the
proposed selling Holders and the Company shall not be required to effect a
registration pursuant to this Section 5 until the earlier of (A) three (3) days
after the date upon which such material information is disclosed to the public
or ceases to be material or (B) 90 days after the Company makes such good faith
determination; provided, however, that, without the prior written consent of the
Majority Holders, the Company shall not utilize any Company Right more than once
in any twelve-month period; and provided, further, however, that, without the
prior written consent of the Majority Holders, the Company shall not register
any securities for its own account during such ninety (90) day period;

 
9

--------------------------------------------------------------------------------

 

(iii)           in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder; or
 
(iv)           if the Company delivers notice to the Holders of the Registrable
Securities within thirty (30) days of the receipt of such a request that the
Company intends to file a registration statement for such public offering
pursuant to Section 4.1 within ninety (90) days; provided, however, that,
without the prior written consent of the Majority Holders, the Company shall not
utilize any Company Right more than once in any twelve-month period.
 
Notwithstanding anything in this Section 5.1 to the contrary, the number of
requests that such majority Holder or Holders are entitled to submit, and
accordingly, the number of registrations the Company shall be required to
effect, under this Section 5.1 shall be unlimited.
 
5.2           Registrations effected pursuant to this Section 5 shall not be
counted as demands for registration or registrations effected pursuant to
Sections 4.1.
 
6.           Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Sections 2, 3, 4 or 5 of this Agreement shall be borne by the Company, except
that Selling Expenses shall be borne pro rata by each Holder and Other
Stockholder participating in a registration in accordance with the number of
shares sold pursuant to that registration.
 
7.           Registration Procedures.
 
7.1           In the case of each registration effected by the Company pursuant
to this Agreement, the Company will keep each Holder advised in writing as to
the initiation of each registration and as to the completion thereof and will,
at its expense:
 
(a)           Use its best efforts to cause such registration to become
effective and to keep such registration continuously effective for a period of
that will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such registration statement, as amended from time to time,
have been sold and (ii) the date on which all Registrable Securities covered by
such registration statement, as amended from time to time, may be sold without
volume limitation under Rule 144;
 
(b)           Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

 
10

--------------------------------------------------------------------------------

 

(c)           Furnish such number of prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as required
by the Securities Act and as a Holder from time to time may reasonably request;
 
(d)           Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that or upon
the happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing, and promptly prepare and furnish to
such Holder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in the light of the circumstances then existing;
 
(e)          List all such Registrable Securities registered in such
registration on each securities exchange or automated quotation system on which
the Common Stock of the Company is then listed;
 
(f)           Provide a transfer agent and registrar for all Registrable
Securities and a CUSIP number for all such Registrable Securities, in each case
not later than the effective date of such registration;
 
(g)          Promptly make available for inspection by any selling Holder of
Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement, and any attorney or accountant retained
by any such selling Holder or underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers and directors to supply all information reasonably requested
by any such selling Holder, underwriter, attorney or accountant in connection
with such registration statement;
 
(h)          Furnish to each selling Holder upon request, a signed counterpart,
addressed to each such selling Holder, of
 
(i)           an opinion of counsel for the Company, dated the effective date of
the registration statement in form reasonably acceptable to the Company and such
counsel, covering such matters as are customarily covered in opinions of
issuers’ counsel delivered to underwriters in underwritten public offerings of
securities; and
 
(ii)           “comfort” letters signed by the Company’s independent public
accountants who have examined and reported on the Company’s financial statements
included in the registration statement, to the extent permitted by the standards
of the American Institute of Certified Public Accountants, covering such matters
as are customarily covered in accountants’ “comfort” letters delivered to
underwriters in underwritten public offerings of securities;

 
11

--------------------------------------------------------------------------------

 

(i)           Furnish to each selling Holder upon request a copy of all
documents filed with and all correspondence from or to the Commission in
connection with any such offering;
 
(j)           Make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
months, but not more than eighteen months, beginning with the first month after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;
 
(k)          Use its best efforts to register and qualify the Registrable
Securities covered by the registration statement under such other securities or
blue-sky laws of such jurisdiction as shall be reasonably required by the
selling Holders; provided that the Company shall not be required to qualify to
do business or file a general consent to services of process in any such states
of jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
 
(l)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, with the underwriter(s)
of such offering; and
 
(m)         Notify each selling Holder, promptly after the Company receives
notice thereof, of the time which such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed and after such registration statement becomes
effective, notify each selling Holder of any request by the Commission that the
Company amend or supplement such registration statement or prospectus and of any
stop order issued by the Commission in connection therewith.
 
7.2           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Agreement that the Holders proposing
to register Registrable Securities shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them, and their
intended method of distribution of such Registrable Securities as the Company
shall reasonably request and as shall be required in connection with the action
to be taken by the Company.
 
7.3           In connection with the preparation and filing of each registration
statement under this Agreement, the Company will give the Holders on whose
behalf such Registrable Securities are to be registered and their underwriters,
if any, and their respective counsel and accountants, the opportunity to review
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and will give each
such Holder such access to the Company’s books and records and such
opportunities to discuss the business of the Company with its officers, its
counsel and the independent public accountants who have certified the Company’s
financial statements, as shall be necessary, in the opinion of such Holders or
such underwriters or their respective counsel, in order to conduct a reasonable
and diligent investigation within the meaning of the Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
7.4           If any registration statement prepared under this Agreement refers
to any Holder by name or otherwise as the Holder of any securities of the
Company, then such Holder shall have the right to require (a) the insertion
therein of language, in form and substance satisfactory to such Holder to the
effect that the holding by such Holder of such securities does not necessarily
make such Holder a “controlling person” of the Company within the meaning of the
Securities Act and is not to be construed as a recommendation by such Holder of
the investment quality of the Company’s debt or equity securities covered
thereby and that such holding does not imply that such Holder will assist in
meeting any future financial requirements of the Company, or (b) in the event
that such reference to such Holder by name or otherwise is not required by the
Securities Act or any rules and regulations promulgated thereunder, the deletion
of the reference to such Holder.
 
7.5           The Company shall not file any registration statement, any
prospectus or any amendments or supplements thereto in which it (i)
characterizes any Holder as an underwriter, unless such characterization is
consistent with written information provided by such Holder, (ii) excludes a
particular Holder due to such Holder refusing to be named as an underwriter, or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder, except pursuant to this Agreement or with such Holder’s express
written authorization.
 
8.           Indemnification.
 
8.1           Indemnification by the Company.  The Company will indemnify each
Holder, each of its officers, directors, partners, legal counsel and
accountants, and each person controlling such Holder within the meaning of the
Securities Act or the Exchange Act and the rules and regulations thereunder, and
each underwriter, if any, and each Person who controls any underwriter, against
all claims, losses, damages, expenses and liabilities (or actions, proceedings
or settlements in respect thereof) arising out of or based on any (a) any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, “free writing prospectus” as defined in Rule
163 of the Securities Act, offering circular or other document (including any
related notification or the like) or any amendments or supplements thereto, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (b) any violation by the Company of the Securities Act, or any
other state or federal securities laws, or any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each such Holder, each of its officers, directors and
partners, and each Person controlling such Holder, each such underwriter and
each Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent, but only to the
extent, that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission made in reliance upon and based
upon written information furnished to the Company by such Holder or underwriter
and stated to be specifically for use therein.
 
 
13

--------------------------------------------------------------------------------

 
 
8.2           Indemnification by the Holders.  Each Holder will, severally and
not jointly, if Registrable Securities held by him are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Company, each of its directors and officers and each
underwriter, if any, of the Company’s securities covered by such a registration
statement, each person who controls the Company (other than such Holder) or such
underwriter within the meaning of the Securities Act and the rules and
regulations thereunder, each other such Holder and each of their officers,
directors and partners, and each Person controlling such Holder or other
stockholder, against all claims, losses, damages, expenses and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company, each of its directors and officers, and each underwriter or control
Person, each other Holder and each of their officers, directors and partners and
each Person controlling such Holder or other stockholder, for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein.  The maximum liability of each Holder
for any such indemnification shall not exceed the amount of aggregate net
proceeds received by such Holder from the sale of its Registrable Securities
(after deducting any Selling Expenses).
 
8.3           Notices of Claims, Procedures, etc.  Each party entitled to
indemnification under this Section 8 (the “Indemnified Party”) shall give notice
to the party required to provide indemnification (the “Indemnifying Party”)
promptly after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Party to assume
the defense of any such claim or any litigation resulting therefrom, provided
that counsel for the Indemnifying Party, who shall conduct the defense of such
claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld), and the
Indemnified Party may participate in such defense at the Indemnified Party’s
sole expense, and provided further that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 8 unless such failure is prejudicial to the
ability of Indemnifying Party to defend such claim or action.  Notwithstanding
the foregoing, such Indemnified Party shall have the right to employ its own
counsel in any such litigation, proceeding or other action if (i) the employment
of such counsel has been authorized by the Indemnifying Party, in its sole and
absolute discretion, or (ii) the named parties in any such claims (including any
impleaded parties) include any such Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have been advised in writing (in suitable
detail) by counsel to the Indemnified Party either (A) that there may be one or
more legal defenses available to such Indemnified Party which are different from
or additional to those available to the Indemnifying Party, or (B) that there is
a conflict of interest by virtue of the Indemnified Party and the Indemnifying
Party having common counsel, in any of which events, the legal fees and expenses
of a single counsel for all Indemnified Parties with respect to each such claim,
defense thereof, or counterclaims thereto shall be borne by Indemnifying
Party.  No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall cooperate to the extent reasonably
required and furnish such information regarding itself or the claim in question
as an Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with defense of such claim and litigation
resulting therefrom. The indemnification obligation in this Section 8 shall
survive the transfer of the Registrable Securities by the Holder.
 
 
14

--------------------------------------------------------------------------------

 
 
9.           Contribution. If the indemnification provided for in Section 8.1 or
Section 8.2 of this Agreement is unavailable or insufficient to hold harmless an
Indemnified Party under such Section, then the Indemnifying Party shall
contribute to the amount paid or payable to such Indemnified Party as a result
of the claims, losses, damages, expenses and liabilities referred to in Section
8.1 or Section 8.2 of this Agreement in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand, and the
Indemnified Party on the other, in connection with statements or omissions which
resulted in such claims, losses, damages, expenses and liabilities, as well as
any other relevant equitable considerations, including, without limitation, the
relative benefits received by each party from the offering of the securities
covered by such registration statement, the parties’ relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted and the opportunity to correct and prevent any statement or
omission.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Indemnifying Party or the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statements or omission.  The parties hereto agree that it
would not be just and equitable if contributions pursuant to this Section 9 were
to be determined by pro rata or per capita allocation (even if the underwriter
were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this Section 9.  The amount paid to an indemnified
party as a result of the claims, losses, damages, expenses and liabilities
referred to in the first sentence of this Section 9 shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any action or claim (which shall be
limited as provided in Section 8.3 of this Agreement if the Indemnifying Party
has assumed the defense of any such action in accordance with the provisions
thereof) which is the subject of this Section 9.  Promptly after receipt by an
Indemnified Party under this Section 9 of notice of the commencement of any
action against such party in respect of which a claim for contribution may be
made against an Indemnifying Party under this Section 9, such Indemnified Party
shall notify the Indemnifying Party in writing of the commencement thereof if
the notice specified in Section 8 of this Agreement has not been given with
respect to such action; provided, that the omission to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
which it may otherwise have to any Indemnified Party under this Section 9,
except to the extent that the Indemnifying Party is actually and materially
prejudiced by such failure to give notice.  The Company and the Holders agree
with each other and the underwriter of the Registrable Securities, if requested
by such underwriter, that (i) the underwriter’s portion of such contribution
shall not exceed the underwriting discount and (ii) the amount of such
contribution in respect of any Registered Holder shall not exceed an amount
equal to the net proceeds actually received by such indemnifying party from the
sale of Registrable Securities in the offering to which the claims, losses,
damages, expenses and liabilities of the Indemnified Parties relate.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.  Each Holder’s obligation to
contribute pursuant to this Section 9 is several in the proportion that the
proceeds of the offering received by such Holder bears to the total proceeds of
the offering received by all such Holders and not joint.
 
 
15

--------------------------------------------------------------------------------

 
 
10.           Information by Holder.  Each Holder of Registrable Securities
shall furnish to the Company within seven (7) days of any request therefor such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Agreement.
 
11.           Lock-Up Agreement.  Each Holder, if requested by the Company and
an underwriter of Common Stock, or other securities of the Company, agrees not
to sell or otherwise transfer or dispose of any Registrable Securities or other
securities of the Company held by such Holder for up to a maximum of 90 days (or
such longer period as the managing underwriter shall require, but in no event
more than 120 days) following the effective date of a registration statement
relating to the Qualified Public Offering (the “Lock-Up Agreement”); provided,
however, that a Holder shall not be subject to such Lock-Up Agreement unless all
of the executive officers and directors of the Company and persons holding five
percent (5%) or more of the outstanding capital stock of the Company enter into
similar Lock-Up Agreements and that no such executive officer, director or five
percent (5%) shareholder shall be released from such Lock-Up Agreement or have
such Lock-Up Agreement modified, unless the Holders are given a similar benefit.


12.           Transfer or Assignment of Registration Rights.  The rights to
cause the Company to register securities granted by the Company under this
Agreement may be transferred or assigned (but only with all related obligations)
by a Holder to a transferee or assignee of such Registrable Securities that (i)
is an affiliate of such Holder, (ii) is such Holder’s family member or trust for
the benefit of an individual Holder, or (iii) after such assignment or transfer,
holds at least 200,000 shares of the outstanding Registrable Securities (subject
to appropriate adjustment for stock splits, stock dividends, combinations and
other recapitalizations); provided that the Company is given written notice at
or prior to the time of said transfer or assignment, stating the name and
address of said transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned; and
provided further that the transferee or assignee of such rights assumes in
writing the obligations of a Holder under this Agreement to the Company and
other Holders in effect at the time of transfer under all effective agreements.
 
 
16

--------------------------------------------------------------------------------

 

13.           Exchange Act Compliance.   The Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take all
actions reasonably necessary to enable Holders of Registrable Securities to sell
such securities without registration under the Securities Act within the
limitation of the provisions of (a) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, (b) Rule 144A under the Securities Act,
as such Rule may be amended from time to time, if applicable or (c) any similar
rules or regulations hereunder adopted by the Commission.  Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with the reporting requirements
of the Exchange Act.  The Company agrees to use its reasonable best efforts in
connection with any sale, transfer or other disposition by any Holder of
Registrable Securities pursuant to Rule 144 under the Securities Act, to (i)
cooperate with such Holder to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold without any
Securities Act legend, and enable certificates for such Registrable Securities
to be for such number of shares and registered in such name as the selling
Holders may reasonably request in writing as promptly as practicable after any
sale of Registrable Securities; (ii) make and keep public information available,
as those terms are understood and defined in Rule 144, at all times while the
Company is subject to this reporting requirements of the Exchange Act; and (iii)
furnish to any Holder forthwith upon request a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as may be reasonably requested in availing any such Holder to
take advantage of any rule or regulation of the Commission permitting the
selling of any such securities without registration.
 
14.           Limitation of Grant of Additional Registration Rights. Without the
consent of the Majority Holders, the Company shall not grant to any Person
(other than a Holder of Registrable Securities) any registration rights with
respect to securities of the Company, or enter into any agreement, that would
entitle the holder thereof to have securities owned by it included in a Demand
Registration pursuant to Section 3 herein.
 
15.           No Conflict of Rights. The Company has not granted any
registration rights to any other holder of capital stock of the Company that are
superior to those granted to the Holders herein.  The Company, without the
consent of Holders representing at least fifty-one percent (51%) of the
Registrable Securities held by the Investors, will not hereafter enter into any
agreement with respect to its securities which is inconsistent with or superior
to the rights granted to the Holders in this Agreement.  Without limiting the
generality of the foregoing, without the consent of Holders representing at
least fifty-one percent (51%) of the Registrable Securities held by the
Investors, the Company will not hereafter enter into any agreement with respect
to its securities which grants or modifies any existing agreement with respect
to its securities to grant to any holder of its securities in connection with an
incidental registration of such securities (a) higher priority to the rights
and/or (b) more favorable terms than those granted to the Holders under Sections
2, 3, 4, or 5 of this Agreement.  If pursuant to this Section 15, the Company
enters into any such agreement, this Agreement shall be modified to grant the
more favorable terms to the Holders and/or the higher priorities to the Holder.
 
16.           Benefits of Agreement; Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, legal representatives and
heirs.  Any entity that is a successor to the Company, by merger or otherwise,
shall assume the rights and obligations of the Company under this Agreement.
This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any other Person.
 
 
17

--------------------------------------------------------------------------------

 
 
17.           Complete Agreement; Amendment.  This Agreement constitutes the
complete understanding among the parties with respect to its subject matter and
supersedes all existing agreements and understandings, whether oral or written,
among them.  No amendment, alteration or modification of any provisions of this
Agreement shall be valid unless made in writing and signed, on the one hand, by
the Majority Holders and, on the other hand, by the Company.
 
18.           Section Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
19.           Notices.  All notices, offers, acceptances and other
communications required or permitted to be given or to otherwise be made to any
party to this Agreement shall be deemed to be sufficient if contained in a
written instrument delivered by hand, first class mail (registered or certified,
return receipt requested), telecopier or overnight air courier guaranteeing next
day delivery, if to the Company, at Colombia Clean Power & Fuels, Inc., 245 Sir
Francis Drake Boulevard, San Anselmo, CA 94960, Attention: Chief Executive
Officer, with a copy to Pryor Cashman LLP, 7 Times Square, New York, New York
10036, Attention:  Eric M. Hellige, Esq., and if to any Holder, at the address
of such Holder as set forth in the stock transfer books of the Company.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day
delivery.  Any party may change the address to which each such notice or
communication shall be sent by giving written notice to the other parties of
such new address in the manner provided herein for giving notice.
 
20.           Governing Law.  This Agreement will be deemed to have been made
and delivered in New York, New York and will be governed by, and construed in
accordance with, the internal laws of the State of New York.  Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
 
18

--------------------------------------------------------------------------------

 

21.           Counterparts.  This Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which taken
together shall constitute one and the same agreement.
 
22.           Severability.  Any provision of this Agreement which is determined
to be illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such illegality, prohibition or
unenforceability without invalidating the remaining provisions hereof which
shall be severable and enforceable according to their terms and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
[Signature Page Follows]

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
set forth above.
 

 
COLOMBIA CLEAN POWER & FUELS, INC.
         
By:
/s/ Edward P. Mooney
   
Name: 
Edward P. Mooney
   
Title:
President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
REGISTRATION RIGHTS AGREEMENT



 
Accepted and Agreed as of the date first above written:
       
STEELHEAD NAVIGATOR MASTER, L.P.
              By:  Steelhead Partners, LLC, its Investment Manager             
 
By: 
/s/ Grant Hulse
     
Name:
Grant Hulse
     
Title:
Director of Finance and Operations
             
ODYSSEY REINSURANCE COMPANY
   
 
    By: 
Hamblin Watsa Investment Counsel Ltd
             
By:
/s/ Paul Rivett       
Name:
Paul Rivett     
 
Title: Chief Operating Officer               
SEASIDE 88, LP
             
By:
/s/ William Ritger
     
Name:
William Ritger
     
Title:
Manger of the GP
             
PINNACLE FAMILY OFFICE INVESTMENTS
             
By:
/s/ Barry M. Kitt
     
Name: 
Barry M. Kitt
     
Title:
Manager, Pinnacle Family, Office, LLC
        the General Partner of Pinnacle Family Office Investments, L.P.         
dba Pinnacle III Investments 


 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
REGISTRATION RIGHTS AGREEMENT



 
Accepted and Agreed as of the date first above written:
             
PORTER PARTNERS LP
             
By:
/s/ Jeffrey H. Porter
     
Name:
Jeffrey H. Porter
     
Title:
General Partner
             
HYPOSWISS PRIVATE BANK GENEVE SA
FOR ACCOUNT OF THEODORE H. SWINDELLS FAMILY TRUST
             
By:
/s/ J.D. Braillard Wolfgan Derungs
     
Name:
J.D. Braillard Wolfgang Derungs
     
Title:
Authorized Signatory
             
NEXT VIEW CAPITAL FUND, LP
             
By:
/s/Stewart Flink
     
Name:
Stewart Flink
     
Title:
Manager
             
BAROQUE INVESTMENTS LIMITED
             
By:
/s/ Bernard Pouliot
     
Name:
Bernard Pouliot
     
Title:
Director
             
BEN JOSEPH PARTNERS
             
By:
/s/ Jeffrey H. Porter
     
Name:
Jeffrey H. Porter
     
Title:
General Partner
             
GRQ CONSULTANTS, INC., 401K
             
By:
/s/ Barry Honig
     
Name: 
Barry Honig
     
Title:
Trustee


 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
REGISTRATION RIGHTS AGREEMENT



 
Accepted and Agreed as of the date first above written:
             
PAUL WINSTON
         
/s/ Paul Winston
         
PORTER FAMILY LIVING TRUST DTD 9/5/2006
             
By:
/s/ Jeffrey H. Porter
     
Name:
Jeffrey H. Porter
     
Title:
Trustee
             
JOHN F. STEINMETZ
         
/s/ John F. Steinmetz
             
LIFE POWER & FUELS LLC
             
By:
/s/ Daniel F. Carlson
     
Name:
Daniel F. Carlson
     
Title:
CFO
             
EDJ LIMITED
             
By:
/s/ Jeffrey H. Porter
     
Name: 
Jeffrey H. Porter
     
Title:
Investment Advisor
             
CRYPTO CORPORATION
             
By:
/s/ Evelyn Cann
     
Name:
Evelyn Cann
     
Title:
Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
REGISTRATION RIGHTS AGREEMENT



 
Accepted and Agreed as of the date first above written:
             
LEON BARNARD
         
/s/ Leon Barnard
         
RES LIMITED
             
By:
/s/ Evelyn J. Cann
     
Name: 
Evelyn J. Cann
     
Title:
President
             
ROGER S. LASH
         
/s/ Roger S. Lash
         
HOWARD J. WORMAN
         
/s/ Howard J. Worman
         
JENNIFER L. GRAFFMAN
         
/s/ Jennifer L. Graffman
         
JEFFREY J. MCLAUGHLIN
         
/s/ Jeffrey J. McLaughlin
         
DANA I. DONNELL
         
/s/ Dana I. Donnell
         
KEVIN MCGRATH
         
/s/ Kevin McGrath


 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE TO COLOMBIA CLEAN POWER & FUELS, INC.
REGISTRATION RIGHTS AGREEMENT



 
Accepted and Agreed as of the date first above written:
             
VAZIRANI VENTURES, LLC
             
By:
/s/ Raj Vazirani
     
Name:
Raj Vazirani
     
Title:
President
             
JACOB SHASHA
         
/s/ Jacob Shasha


 
 

--------------------------------------------------------------------------------

 
 